Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. 2008/0111779 A1, hereinafter refer to Matsumoto) in view of Wu (U.S. 2018/0026072 A1, hereinafter refer to Wu).
Regarding Claim 1: Matsumoto discloses an array substrate (see Matsumoto, Figs.4 and 5B-5C as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    472
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    606
    media_image3.png
    Greyscale

a base substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above);
a thin film transistor (22) on the base substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above); and
a photoelectric converter (21) connected to a first electrode (57) of the thin film transistor (22) (see Matsumoto, Figs.4 and 5B-5C as shown above),
wherein the first electrode (56/57) comprises a first conductive layer (57), the photoelectric converter (21) is disposed on a side of the first conductive layer (57) facing away from the base substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above), 
57) comprises a material resistant to etching in a process of forming the photoelectric converter (21) (note: the first electrode 56/57 are composed of a light-absorptive conductive material such as Cr and the photoelectric converter 21 is composed of amorphous silicon. conductive material such as Cr were known to have a resistant to etching in a process of forming amorphous silicon), and the first electrode (56/57) is a source electrode or a drain electrode of the thin film transistor (22) (see Matsumoto, Figs.4 and 5B-5C as shown above and ¶ [0050]- ¶ [0051]), 
wherein a material of the first conductive layer (57) comprises (note: word "comprises" means, including the stated elements but not excluding others.  Therefore, that or an equivalent expression is preferably used wherever the prior art permits because the claimed combination of elements is protected no matter how many additional elements may be added to the basic combination claimed. Hence, the material of upper electrode 59 not excluded by the word “comprises”) at least one of indium tin oxide (ITO), indium zinc oxide, indium gallium zinc oxide, indium tin zinc oxide, indium gallium tin oxide, zinc oxide, cadmium oxide, and aluminum oxide (see Matsumoto, Fig.4 as shown above, and ¶ [0044]).
wherein the thin film transistor (22) is a top-gate thin film transistor (see Matsumoto, Figs.4 and 5C as shown above), 
a transparent electrode layer (59) being disposed on a side of the photoelectric converter (21) facing away from the base substrate (34/41/42) (see Matsumoto, Figs.4 and 5C as shown above and ¶ [0044]).
59) as shown above; however, Matsumoto is silent upon explicitly disclosing a separable second electrode and the transparent electrode layer, wherein the array substrate further comprises a second electrode connected to a transparent electrode layer,
wherein an orthogonal projection of the second electrode on the base substrate does not overlap with an orthogonal projection of an active layer of the thin film transistor on the base substrate.
Before effective filing date of the claimed invention the disclosed wherein the array substrate was known to comprises a separable second electrode connected to a transparent electrode layer in order to improve spatial resolution of the active matrix image sensing device.
For support see Wu, which teaches a separable second electrode (BL) and the transparent electrode layer (E2), wherein the array substrate further comprises a second electrode (BL) connected to a transparent electrode layer (E2) (see Wu, Fig.2A as shown below, ¶ [0026]- ¶ [0027], ¶ [0034], ¶ [0044], and ¶ [0062]),
wherein an orthogonal projection of the second electrode (BL) on the base substrate (111) does not overlap with an orthogonal projection of an active layer (A) of the thin film transistor (T) on the base substrate (111) (see Wu, Fig.2A as shown below and ¶ [0030]- ¶ [0031]).

    PNG
    media_image4.png
    435
    620
    media_image4.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Matsumoto and Wu to enable separable second electrode (BL) and the transparent electrode layer (E2), wherein the array substrate further comprises a second electrode (BL) connected to a transparent electrode layer (E2), wherein an orthogonal projection of the second electrode (BL) on the base substrate (111) does not overlap with an orthogonal projection of an active layer (A) of the thin film transistor (T) on the base substrate (111) as taught by Wu in order to improve spatial resolution of the active matrix image sensing device step of Matsumoto to be performed according to the teachings of Wu because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of BL) and the transparent electrode layer (E2) step of Matsumoto and art recognized suitability for improving spatial resolution of the active matrix image sensing device has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 4: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein first and second ends of the active layer (54) of the thin film transistor (22) are respectively connected to the source electrode (25/56/57) and the drain electrode (25/56/57) of the thin film transistor (22), and the orthogonal projection of the active layer (54) of the thin film transistor (22) on the base substrate (34/41/42) has a zigzag shape to lengthen a length between the first and second ends of the active layer (54) (see Matsumoto, Figs.4 and 5B-5C as shown above and ¶ [0041]).
Regarding Claim 5: Matsumoto as modified teaches an array substrate as set forth in claim 4 as above. The combination of Matsumoto and Wu further teaches wherein the orthogonal projection of the active layer (54) of the thin film transistor (22) on the base substrate (34/41/42) has a U shape (see Matsumoto, Figs.4 and 5B-5C as shown above and Fig.2).
Regarding Claim 7: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein the array substrate further comprises a buffer layer (42) between the active layer (54) of the thin film transistor (22) and the base substrate (34/41
Regarding Claim 8: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein the photoelectric converter (21) is a photodiode (PIN diode) (see Matsumoto, Figs.4 and 5B-5C as shown above, ¶ [0051], and ¶ [0058]).
Regarding Claim 9: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein the thin film transistor (22) is a low-temperature polysilicon thin film transistor (see Matsumoto, Figs.4 and 5B-5C as shown above and ¶ [0058]).
Regarding Claim 19: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein the thin film transistor (22) further comprises a gate electrode (16) on a side of the active layer (54) facing away from the base substrate (34/41/42), the active layer (54) comprises a channel region (54a), and an orthogonal projection of the channel region (54a) on the base substrate (34/41/42) coincides with an orthogonal projection of the gate electrode (16) on the base substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above and Fig.2).
Regarding Claim 20: Matsumoto as modified teaches an array substrate as set forth in claim 1 as above. The combination of Matsumoto and Wu further teaches wherein the thin film transistor (22) further comprises a gate electrode (16) on a side of the active layer (54) facing away from the base substrate (34/41/42), the active layer (54) comprises a channel region (54a), and an orthogonal projection of the channel region (54a) on the base substrate (34/41/42) falls within an orthogonal projection of the 16) on the base substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above and Fig.2). 
Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. 2008/0111779 A1, hereinafter refer to Matsumoto) and Wu (U.S. 2018/0026072 A1, hereinafter refer to Wu) as applied to claim 1 above, and further in view of Ishino (U.S. 2014/0103347 A1, hereinafter refer to Ishino).
Regarding Claim 3: Matsumoto as modified teaches an array substrate as applied to claim 1 above. The combination of Matsumoto and Wu is silent upon explicitly disclosing a separable first electrode wherein the first electrode further comprises a second conductive layer located between the first conductive layer and the base substrate, and the second conductive layer comprises metal material.
Before effective filing date of the claimed invention the disclosed first electrode were known to be formed from separable conductive layers in order to obtain an ohmic contact and excellent adherent with photoelectric converter layer.
For support see Ishino, which teaches wherein the first electrode (9) further comprises a second conductive layer (9a) located between the first conductive layer (9b) and the base substrate (1), and the second conductive layer (9a) comprises metal material (see Ishino, Figs.2B-2C and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Matsumoto, Wu, and Ishino to enable separable first electrode wherein the first electrode (9) comprises a second conductive layer (9a) located between the first conductive layer (9b) and the base substrate (1), and the second conductive layer (9a) comprises metal 
Regarding Claim 10: Matsumoto as modified teaches an array substrate as applied to claim 1 above. The combination of Matsumoto and Wu further teaches wherein flat panel detector, comprising:
the array substrate (34/41/42) according to claim 1 (see Matsumoto, Figs.4 and 5B-5C as shown above); and 
a non-visible light conversion layer (32/33) covering the array substrate (34/41/42) (see Matsumoto, Figs.4 and 5B-5C as shown above), 
the photoelectric converter (21) converts the visible light into an electrical signal (see Matsumoto, Figs.4 and 5B-5C as shown above and ¶ [0045]- ¶ [0047]).
Matsumoto is silent upon explicitly disclosing wherein the non-visible light conversion layer is configured to convert non-visible light into visible light.
Before effective filing date of the claimed invention the disclosed non-visible light conversion layer were known to convert non-visible light into visible light.
For support see Ishino, which teaches wherein the non-visible light conversion layer (23) is configured to convert non-visible light into visible light (see Ishino, Fig.4 and ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Matsumoto, Wu, and Ishino to enable the non-visible light conversion layer (23
Regarding Claim 11: Matsumoto as modified teaches an array substrate as set forth in claim 10 as above. The combination of Matsumoto, Wu, and Ishino further teaches wherein an image apparatus comprising the flat panel detector of claim 10 (see Ishino, Figs.4 and 12 and ¶ [0094]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896